Exhibit 10.1

PMFG, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of
                    , 20     is entered into between PMFG, INC., a Delaware
corporation (the “Company”), and                      (“Grantee”). Capitalized
terms used herein but not defined shall have the meanings assigned to those
terms in the PMFG, Inc. 2007 Stock Incentive Plan, as amended from time to time
(the “Plan”).

W I T N E S S E T H:

A. Grantee is, or will become within 90 days of the Date of Grant (as defined
below), an employee of the Company or a Subsidiary and has been designated a
Participant under the Plan; and

B. Pursuant to the terms of the Plan, on                     , 20     (“Date of
Grant”), Grantee was granted shares (“Restricted Stock”) of the Company’s common
stock, par value $0.01 per share (“Common Shares”);

NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Grantee agree as
follows:

1. Grant of Restricted Stock. The Company hereby grants to Grantee, effective as
of the Date of Grant,              shares of Restricted Stock.

2. Restrictions on Transfer. The shares of Restricted Stock may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by Grantee unless and until they have become non-restricted and
non-forfeitable in accordance with Section 3 hereof; provided, however, that
Grantee’s interest in the shares of Restricted Stock may be transferred by will
or the laws of descent and distribution. Any purported transfer, encumbrance or
other disposition of the shares of Restricted Stock that is in violation of this
Section 2 shall be null and void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the shares of
Restricted Stock. The shares of Restricted Stock granted hereunder shall be
deemed to be subject to a substantial risk of forfeiture within the meaning of
Section 83 of the Internal Revenue Code of 1986, as amended from time to time.

3. Lapse of Restrictions.

(a) The shares of Restricted Stock shall become non-restricted and
non-forfeitable to the extent of     % of the shares of Restricted Stock on each
anniversary of the Date of Grant, unless earlier forfeited in accordance with
Section 5 (the “Vesting Period”).

(b) Notwithstanding the provisions of Section 3(a) above, if the Grantee’s
employment with the Company and its Subsidiaries terminates as a result of the
Grantee’s death or Disability (as defined below), then all shares of Restricted
Stock shall immediately become non-restricted and non-forfeitable.

For purposes of this Agreement, “Disability” means, a condition by reason of any
medical or physical impairment that can be expected to result in death or can be
expected to last for 180 consecutive or non-consecutive calendar days, for which
the Executive is receiving income replacement benefits and is expected to
continue to receive benefits for a period of not less than nine (9) months under
a Company-sponsored health plan or policy.



--------------------------------------------------------------------------------

4. Forfeiture of Restricted Stock.

(a) Any of the shares of Restricted Stock that remain forfeitable in accordance
with Section 3 hereof shall be forfeited if Grantee ceases for any reason to be
employed by the Company or a Subsidiary at any time prior to the Restricted
Stock becoming non-forfeitable in accordance with Section 3 hereof, unless the
Board determines to provide otherwise at the time of the cessation of Grantee’s
employment. For the purposes of this Agreement, the Grantee’s employment with
the Company or a Subsidiary shall not be deemed to have been interrupted, and
Grantee shall not be deemed to have ceased to be an employee of the Company or a
Subsidiary, by reason of (1) the transfer of Grantee’s employment among the
Company and its Subsidiaries, (2) an approved leave of absence of not more than
90 days, or (3) the period of any leave of absence required to be granted by the
Company under any law, rule, regulation or contract applicable to Grantee’s
employment with the Company or any Subsidiary.

5. Dividend, Voting and Other Rights. Grantee shall have all of the rights of a
stockholder with respect to the shares of Restricted Stock, including the right
to vote the shares of Restricted Stock; provided, however, that any dividend or
other distribution, including any additional Common Shares that Grantee may
become entitled to receive pursuant to a share dividend or other securities as a
result of a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company shall be
subject to the same restrictions as the shares of Restricted Stock and otherwise
pursuant to the terms of this Agreement.

6. Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

 

If to Grantee:

   At the Grantee’s last known address reflected    on the payroll records of
the Company

If to the Company:

   PMFG, Inc.    14651 N. Dallas Parkway, Suite 500    Dallas, Texas 75254   
Attention: General Counsel

Either the Company or Grantee may change the above designated address by written
notice to the other specifying such new address.

7. Interpretation. The interpretation and construction of this Agreement by the
Board shall be final and conclusive. No member of the Board shall be liable for
any such action or determination made in good faith.

8. Amendments. The Plan or this Agreement may be amended, suspended or
terminated in accordance with the applicable provisions of the Plan.

9. Integration. The shares of Restricted Stock are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, a copy of which has been
made available to Grantee and is available upon request to the Secretary at the
address specified in Section 7 hereof and which is incorporated herein by
reference. As such, this Agreement and the Plan embody the entire agreement and
understanding of the Company and Grantee and supersede any prior understandings
or agreements, whether written or oral, with respect to the shares of Restricted
Stock.

10. Severance. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.

11. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware, without regard to conflict
of laws principles thereof.

 

- 2 -



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

 

PMFG, INC. By:     Name:     Title:    

The undersigned Grantee acknowledges receipt of an executed original of this
Agreement and accepts the shares of Restricted Stock subject to the applicable
terms and conditions of the Plan and the terms and conditions hereinabove set
forth.

 

GRANTEE

 

[Name]

 

- 4 -